DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.
Claim(s) 1-2 are currently pending.   
The objection(s) to claim(s) 1 has been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejection of claim(s) 1-2 under 35 U.S.C. §112(b) has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-2 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Response to Arguments
Applicant’s arguments, see Request for Continued Examiner filed 2 December 2021 with respect to claims 1-2 have been fully considered and are persuasive.  
	Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “a reaction drive apparatus comprising a reaction motor as a drive source configured to apply a reaction force to the steering member, the reaction force being exerted in a direction opposite to a direction of a steering operation for the steering member… an actuation restriction circuit configured to control the reaction drive apparatus so as to substantially restrict actuation of the steering member in the automatic driving mode… perform driving control for the reaction motor in the automatic driving mode so as to substantially restrict actuation of the steering member based on a command from the actuation restriction circuit, the d1iving control for the reaction motor that is performed by the reaction control circuit including angle feedback control”. Rakouth et al. (US 2018/0154932) appears to be the closest prior art. Dependent claims 2 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669